Citation Nr: 1040933	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-11 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
an anxiety disorder (not otherwise specified) with features of 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which granted the Veteran's claim for service 
connection for an anxiety disorder, and assigned a 30 percent 
rating, effective January 22, 2008.  In a March 2009 rating 
decision, the RO increased the Veteran's rating to 50 percent, 
effective January 22, 2008.

In May 2010, the Veteran and his wife testified before the 
undersigned Acting Veterans Law Judge at the RO in St. Paul; a 
copy of the transcript is of record.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for an anxiety 
disorder, the Board characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO has granted a higher rating during the 
pendency of the appeal for the Veteran's anxiety disorder, 
inasmuch as higher ratings for this disability are available, and 
the Veteran is presumed to seek the maximum available benefit for 
a disability, the claim for a higher rating remains viable on 
appeal.  See id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

As a preliminary note, given the Veteran's remarks concerning his 
employability, and a medical record dated in May 2010 indicating 
that the Veteran is no longer employable due to his anxiety, the 
claim for a TDIU is deemed to be a component of his claim for a 
higher rating for anxiety.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001). (holding that where a veteran submits evidence of a 
medical disability; makes a claim for the highest rating 
possible; and submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a TDIU).

VA Medical Center (VAMC) records dated in August 2009 indicate 
that the Veteran was hospitalized for his anxiety and alcohol 
dependence.  When taken together with the newly-submitted letters 
addressing the Veteran's unemployability, the Board finds that 
there is evidence that his disability may have worsened since his 
last VA examination.  Thus, to ensure that the record reflects 
the current severity of the Veteran's anxiety, and in light of 
the Veteran's contentions of increased and additional 
symptomatology, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable rating 
criteria, is needed to properly evaluate the service-connected 
disability under consideration.

Moreover, in light of statements by VA that the Veteran's anxiety 
disorder renders him unable to participate in his usual 
occupation, the Board finds that a medical opinion-based on full 
consideration of the Veteran's documented history (to include 
current findings) and supported by fully-stated rationale-is 
needed to resolve the matter of Veteran's entitlement to a TDIU 
for his anxiety disorder.  See Beaty v. Brown, 6 Vet. App. 532, 
537 (1994) (holding that where an appellant presents evidence of 
unemployability, VA has a duty to supplement the record by 
obtaining an examination which includes an opinion as to what 
effect the appellant's service-connected disability has on his 
ability to work).  This opinion should be obtained by the 
examiner who conducts the psychiatric examination of the Veteran.

The Board also finds that there are outstanding treatment records 
relevant to the Veteran's claim.  At his May 2010 Board hearing, 
the Veteran submitted a statement regarding employability from 
his readjustment therapist at the Vet Center in Duluth, 
Minnesota.  While the letter noted that the Veteran was receiving 
treatment at the Vet Center since his discharge from the 
hospital, none of the records have yet been associated with the 
claims file.  These records must be obtained on the Veteran's 
behalf for an accurate assessment of his current anxiety 
disorder.

Additionally, in July 2010, the Board received a statement from 
the Veteran's representative noting that the Veteran was applying 
for Social Security Administration (SSA) benefits.  It is unclear 
from the statement as to whether the Veteran is currently 
receiving SSA benefits.  While SSA records are not controlling 
for VA determinations, they may be pertinent to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on 
notice of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of SSA's determination on 
the Veteran's claim, as well as copies of all medical records 
underlying that determination.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA a copy of its 
determination on the Veteran's claim for 
disability benefits, as well as copies of all 
medical records underlying its determination.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 
3.159(c) (2010) with respect to requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  Obtain from the St. Cloud VAMC all 
outstanding pertinent records of evaluation 
and/or treatment of the Veteran's service-
connected anxiety (dated from September 2009 
to the present) and from the Duluth Vet 
Center.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received should 
be associated with the claims file.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
psychiatric examination, by a psychiatrist or 
psychologist.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and a 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies (to include 
psychological testing, if warranted) should 
be accomplished with all findings made 
available to the psychiatrist or psychologist 
prior to the completion of his or her report, 
and all clinical findings should be reported 
in detail.

The examiner should render specific findings 
with respect to the existence and extent (or 
frequency, as appropriate) of: obsessional 
rituals; speech; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, impulse control and/or thought 
processes; neglect of personal hygiene and 
appearance; suicidal and/or homicidal 
ideation; and delusions and/or 
hallucinations.  The examiner should render a 
multi-axial diagnosis, including assignment 
of a Global Assessment of Functioning (GAF) 
scale score that represents the level of 
impairment due to the Veteran's psychiatric 
disability, and an explanation of what the 
score means.

The psychiatrist or psychologist should also 
render an opinion, based upon review of the 
record and consistent with sound medical 
principles, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the Veteran's 
anxiety disorder renders him unable to obtain 
or retain substantially gainful employment.  
A full rationale must be provided with the 
opinion.

4.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination(s) sent to him by the pertinent 
VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for higher rating, as 
well as the claim for a TDIU.  If any benefit 
sought on appeal remains denied, the RO must 
furnish to the Veteran and his representative 
an appropriate SSOC that includes clear 
reasons and bases for all determinations, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


